DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/01/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “an elongate member having proximal end region” in line 2 which should read “an elongate member having a proximal end region” for grammatical purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 recites “wherein the first bushing directly contacts the connection member” in lines 1-2. Claim 18 depends from claim 14 which recites “wherein the first bushing is spaced away from the connection member along a longitudinal axis of the medical device” in lines 12-14. Paragraph [0058] of the specification recites “Additionally, in some examples, the first bushing 40, the second bushing 42 or both the first bushing 40 and the second bushing 42 may directly contact the connection member 38. However, in other examples it is contemplated that the first bushing 40, the second bushing 42 or both the first bushing 40 and the second bushing 42 may be spaced away from the connection member 38 along the longitudinal axis of the medical device 10.” While applicant has support for the first bushing being spaced away from the connection member along a longitudinal axis of the medical device or, alternatively, the first bushing directly contacting the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Price et al. (US 8,998,939 B2).
Regarding claim 20, Price discloses an endoscope (Fig. 3; as embodiments of the invention have application in convention endoscopic instrumentation; column 21, lines 25-27), comprising: a handle (as transmission assembly 350 is coupled to a handle assembly (not shown); column 9, lines 57-58); an outer member (including outer sheath 310 and outer sheath 360) coupled to the handle (as outer sheath 360 of transmission assembly 350 is coupled to a handle assembly; column 9, lines 57-58), the outer member having an inner surface (inner surfaces of 310, 360) and a lumen extending therein (lumen through which blade 330 and waveguide 380 extend; Fig. 3); a drive shaft (including waveguide 380 and blade 330) extending within the lumen of the outer member (Fig. 3), the drive shaft having a proximal shaft portion (waveguide 380) and a distal shaft portion (blade 330); an end effector (as blade 330 includes a distal end for contacting tissue; see for example blade 210 of Fig. 2A) coupled to the distal shaft potion of the drive shaft; a connection member (including threading 322 and complementary threading 372) having a first end (332), a second end (372) and an inner lumen (lumen through which 380 and 330 extend), and wherein both the proximal shaft portion (380) and the distal shaft portion (330) of the drive shaft extend within the inner lumen of the connection member (when threading 332 is fit with complementary threading 372); and a spacing member (ratcheting teeth 390) spaced away from the connection member (as teeth 390 are spaced away from the threading 332 along the longitudinal axis of the actuation member 320; Fig. 3); wherein the spacing member (390) is configured to prevent an outer surface of the connection member from .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8,998,939 B2) in view of Kunsman (US 4,886,304).
Regarding claim 1, Price discloses a medical device (reusable transducer and blade assembly 500; Figs. 9A-C), comprising: an elongate member (inner tubular actuation member 670) having proximal end region (towards 664) and a distal end region (towards 674; Fig. 9A); an end effector (end effector 700) having a proximal end region (towards 734) and a distal end region (towards blade; Fig. 9A); a connection member (L-shaped slot 674 and pin 734) coupled to the distal end region of the elongate member (670; Fig. 9A) and the proximal end region (as pin 734 is coupled to the proximal end region of the end effector) of the end effector (700; Fig. 9A). The connection member allows for coupling and decoupling of the end effector.
Price fails to disclose the connection member having a first outer surface, a first outer diameter, and an inner lumen; a first bushing positioned adjacent to the connection member, the first bushing having a second outer surface and a second outer diameter larger than the first outer diameter, wherein the first bushing is directly attached to the elongate member; wherein the distal end region of the elongate member extends within a portion of the inner lumen of the connection member; wherein the proximal end region of the end effector extends within a portion of the inner lumen of the connection member.
However, Kunsman teaches a connection member (sleeve 50; Fig. 5) for coupling two elongate members (pipes 58) together. The connection member (50) is coupled to the distal end region of a first elongate member (pipe 58 on the left side of the page; Fig. 5) and the proximal end region of a second elongate member (pipe 58 on 

    PNG
    media_image1.png
    439
    731
    media_image1.png
    Greyscale


Regarding claim 2, Price modified discloses the invention as claimed above and, Price further discloses an outer catheter (outer sheath 660) having a proximal end region (towards handle), a distal end region (towards end effector) and a lumen (lumen through which 670 extends) extending therein (Fig. 9A), wherein the elongate member (670) is configured to translate, rotate or both translate and rotate within at least a portion of the lumen of the outer catheter (as the inner tubular actuation member 670 at least translates within outer sheath 660; Figs. 9A-C).
Regarding claim 3, modified Price discloses wherein the outer catheter (660) includes an inner surface (inner surface of 660), and wherein the second outer surface of the first bushing (54 of Kunsman) is configured to shield the first outer surface of the connection member (50 of Kunsman) from contact with the inner surface of the outer catheter (as the outer diameter of 54 is larger than the outer diameter of 50 and the sleeve 51 surrounds the outer diameter of 50 of Kunsman which would prevent any contact of the sleeve 50 with a surrounding outer catheter).
Regarding claim 4, modified Price discloses wherein the first bushing (54 of Kunsman) includes an aperture (inwards of at least threads of 54 of Kunsman), and wherein the elongate member extends through the aperture (as 54 and 50 of Kunsman 
Regarding claim 6, modified Price discloses wherein the first bushing (54 of Kunsman) is free to translate, rotate or both translate and rotate along the elongate member (as ring nut 54 translates and rotates along pipe 58 until it is fully secured to the pipe).
Regarding claim 7, modified Price discloses wherein the first bushing (54 of Kunsman) extends circumferentially around an outer surface of the elongate member (as 54 and 50 of Kunsman would surround both the distal end region of the elongate member 670 and the proximal end region of the end effector 700 of Price).
Regarding claim 8, modified Price discloses wherein the first bushing (54 of Kunsman) directly contacts the connection member (50 along the threaded regions of both 54 and 50; Fig. 5).
Regarding claim 9, modified Price discloses a second bushing (ring nut 54 on the right side of Fig. 5), and wherein the first bushing is positioned proximal to the connection member (as at least a portion of the cap 54 on the left side of Fig. 3 extends proximal of 50) and wherein the second bushing is positioned distal to the connection member (as at least a portion of the cap 54 on the right side of Fig. 5 extends distal to 50).
Regarding claim 10, modified Price discloses wherein the second bushing (54 on the right side of Fig. 5) includes a third outer diameter (outer diameter of 54 on the right side of Fig. 5 taken along a line similar to that shown in annotated Fig. 5 above) and 
Regarding claim 13, Price discloses a medical device (500; Figs. 9A-C), comprising: a handle (casing 610); an outer member (outer sheath 660) coupled to the handle (Fig. 9B), the outer member (660) having an inner surface (inner surface of 660) and a lumen (lumen through which 670 extends) extending therein (Fig. 9A); Page 4 of 11Application No. 16/235,820Amendment dated March 10, 2021Reply to Office Action dated March 10, 2021a drive shaft (inner tubular actuation member 670) extending within the lumen of the outer member (Fig. 9A), the drive shaft having a proximal shaft portion (towards handle) and a distal shaft portion (towards 674); an end effector (end effector 700) coupled to the distal shaft potion of the drive shaft (Fig. 9B); and a connection system (674, 734) configured to couple the proximal shaft portion of the drive shaft to the distal shaft portion of the drive shaft (Figs. 9A-B).
Price fails to disclose wherein the connection system includes a connection member and a first bushing, the connection member having a first outer diameter and an inner lumen, and wherein the first bushing has a second outer diameter larger than the first outer diameter; and wherein the first bushing is spaced away from the connection member along a longitudinal axis of the medical device; wherein the proximal shaft portion of the drive shaft extends within a portion of the inner lumen of the connection member, and wherein the distal shaft portion of the drive shaft extends within a portion of the inner lumen of the connection member.
However, Kunsman teaches a connection system comprising: a connection member (sleeve 50; Fig. 5) and a first bushing (ring nut 54 on the left side of the page of Fig. 5) for coupling a proximal shaft portion (pipe 58 on the left side of the page of Fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the connection system of Price the connection member and bushing coupling of Kunsman. The claim would have been obvious because the substitution of one known coupling/decoupling arrangement for another would have yielded the predictable result of allowing the user to securely attach and detach the end effector from the drive shaft.

Regarding claim 15, modified Price discloses wherein the first bushing (54 of Kunsman) includes an aperture (inwards of at least inner threads of 54 of Kunsman), and wherein the drive shaft extends through the aperture (as 54 and 50 of Kunsman would surround both the distal end region of the elongate member 670 and the proximal end region of the end effector 700 of Price).
Regarding claim 16, modified Price discloses wherein the first bushing (54 of Kunsman) is directly attached to the drive shaft (when nut ring 54 is tightly screwed onto threaded sleeve 50; see annotated Fig. 5 above).
Regarding claim 17, modified Price discloses wherein the first bushing (54 of Kunsman) is free to translate, rotate or both translate and rotate along the elongate member (as 54 translates and rotates along pipe 58 until it is fully secured to the pipe).
Regarding claim 18, modified Price discloses wherein the first bushing (54 of Kunsman) directly contacts the connection member (50 when threads are interconnected; Fig. 5).
Regarding claim 19, modified Price discloses a second bushing (54 on the right side of Fig. 5), and wherein the first bushing is positioned proximal to the connection member (as at least a portion of the ring nut 54 on the left side of Fig. 5 extends .

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8,998,939 B2) in view of Kunsman (US 4,886,304), as applied to claim 1 above, and further in view of DeGraaf et al. (US 2016/0213387 A1).
Regarding claims 11 and 12, Price modified discloses the invention above, and Price further discloses wherein the distal end region of the end effector includes a clamp arm (750) similar to forceps but fails to disclose wherein the distal end region of the end effector includes a basket or a snare.
However, DeGraaf teaches a medical device (endoscopic system) wherein the distal end region of an end effector (end effector 120) may include forceps, a basket or a snare ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end region of the end effector of modified Price to include either a basket or a snare as taught by DeGraaf in order to effectives capture stones and other materials to thereby use the device for additional surgical needs.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771